Cite as 2014 Ark. 162

                SUPREME COURT OF ARKANSAS
                                      No.   CV-14-261

        IN RE ARKANSAS BAR                       Opinion Delivered   April 10, 2014
        ASSOCIATION PETITION
        PROPOSING AMENDMENTS
        TO THE ARKANSAS RULES OF
        PROFESSIONAL CONDUCT


                                       PER CURIAM

       The Arkansas Bar Association filed a petition with this court to amend various rules

of the Arkansas Rules of Professional Conduct. The petition notes that our rules, adopted in

2005, are based on the American Bar Association Model Rules of Professional Conduct. The

Arkansas Bar Association, through its committees, studied changes that have been made to

the Model Rules since 2005 to determine whether it should recommend changes to our rules

of professional conduct. The petition states: “It has long been the approach of the Arkansas

Bar Association to follow the Model Rules, unless strong reasons exist to take a different

approach in Arkansas.” A summary of the Arkansas Bar Association’s efforts is detailed in the

petition.

       To assist in our deliberations, we solicit comments from the bench and bar. The

petition and proposed rule changes are found in supreme court docket number CV-14-261

on the Arkansas Judiciary Website: Petition

       Paragraph III of the petition summarizes the proposed changes, and they are illustrated

by underlines and strikeouts. Comments should be made in writing before June 1, 2014, and

they should be addressed to: Leslie W. Steen, Clerk, Supreme Court of Arkansas, Attn.:

Arkansas Rules of Professional Conduct, Justice Building, 625 Marshall Street, Little Rock,

Arkansas 72201.